ITEMID: 001-89508
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KUSHNARENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1950 and lives in the village of Rozdolne, the Crimea.
5. On 4 July 2000 the applicant lodged complaint with the Rozdolne District Court against two private agricultural companies “Chernyshevsky” (C.) and “Prymorsky” (P.), seeking to recover salary arrears.
6. The first hearing was fixed for 12 October 2000.
7. Between October 2000 and October 2003 eight out of fifteen hearings were postponed due to the respondents’ representatives’ failure to appear before the court.
8. In May 2001 the proceedings were suspended as the term of office of the presiding judge had expired.
9. The proceedings were resumed in March 2003.
10. On 7 October 2003 the applicant’s claims were allowed in full.
11. The judgment was not appealed against and became final on 7 November 2003.
12. The applicant was provided with a written copy of the judgment on 18 November 2003.
13. In the course of 2004 the amount awarded to the applicant against C. was paid in full.
14. The enforcement proceedings against P. were suspended on an unspecified date as the company was insolvent and this part of the judgment of 7 October 2003 remains unenforced.
VIOLATED_ARTICLES: 6
